DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-7, 21-23 were previously indicated as allowable subject matter. Claims 10, 24 are allowable per proposed amendment. Claim 15 and therefore depended claims 17, 19-20, 25-27 are allowed with Examiner’s amendments. Therefore claims 1-7, 10, 15, 17, 19-27 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … providing a user interface presentation to a supervisor, the user interface presentation including: a listing of applications that run on different application execution platforms; and a constraint-specification control that allows the supervisor to set platform-agnostic constraint information for each application in the listing, the platform-agnostic constraint information, once set for a particular application, constraining interaction by a supervisee with plural versions of the particular application running on plural application execution platforms; and usage information that specifies, for the particular application in the listing, a usage total that expresses a total amount of activity performed by the supervisee across the particular application including activities across different ones of the plural versions of the particular application, the usage total being incremented in a course of the supervisee interacting with each version of the particular application; receiving input from the supervisor that expresses new platform-agnostic constraint information, in response to interaction by the supervisor with the constraint-specification control; and sending a setting signal to a constraint-managing component that specifies the new platform-agnostic constraint information, the constraint-managing component storing the new platform-agnostic constraint information in a data store…in combination and relationship with the rest of claim as being claimed in claim 10.

Therefore, claim 24 is allowable as being dependent upon independent claim 10.


The prior art of record do not teach or suggest … receiving platform-agnostic constraint information from a constraint-managing component, the platform-agnostic constraint information applying to interaction by a supervisee with plural versions of an application associated with plural respective application execution platforms, the supervisee interacting with a particular version of the application running on a particular application execution platform; and controlling use of the particular version of the application based on the platform-agnostic constraint information, wherein the platform-agnostic constraint information specifies a permitted amount of an activity that the supervisee is permitted to perform across the plural versions of the application, wherein the method further includes: sending an incremental usage signal to a usage-synchronizing component that specifies an incremental amount of activity performed by the supervisee in interacting with the particular version of the application; receiving a usage response signal from the usage-synchronizing component that specifies a total amount of activity that the supervisee has performed in interacting with the plural versions of the application including activities across different ones of the plural versions of the application; generating a measure of a remaining amount of activity that the supervisee can perform in interacting with the plural versions of the application, based on the permitted amount of activity and the total amount of activity; and presenting a user interface presentation to the supervisee that alerts the supervisee to the remaining amount of activity…in combination and relationship with the rest of claim as being claimed in claim 15.

Therefore, claims 17, 19-20, 25-27 are allowable as being dependent upon independent claim 15.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in telephonic interview from Mr. Jimmy Y Kwun on January 28, 2022.
The application has been amended as follows:
Amend the following claim 15.

15. A computer-readable storage medium for storing computer- readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing a method that comprises: receiving platform-agnostic constraint information from a constraint-managing component, the platform-agnostic constraint information applying to interaction by a supervisee with plural versions of an application associated with plural respective application execution platforms, the supervisee interacting with a particular version of the application running on a particular application execution platform; and controlling use of the particular version of the application based on the platform-agnostic constraint information, wherein the platform-agnostic constraint information specifies a permitted amount of an activity that the supervisee is permitted to perform across the plural versions of the application, wherein the method further includes: sending an incremental usage signal to a usage-synchronizing component that specifies an incremental amount of activity performed by the supervisee in interacting with the particular version of the application; receiving a usage response signal from the usage-synchronizing component that specifies a total amount of activity that the supervisee has performed in interacting with the plural versions of the application including activities across different ones of the plural versions of the application; generating a measure of a remaining amount of activity that the supervisee can perform in interacting with the plural versions of the application, based on the permitted amount of activity and the total amount of activity; and presenting a user interface presentation to the supervisee that alerts the supervisee to the remaining amount of activity.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to defining and applying constraints that regulates a supervisee’s use of applications.

Ansari et al (Pub. No. US 2010/0217837); “Multi-Services Application Gateway and System Employing the Same”;
-Teaches the gateway appliance behaves as a DHCP server, managing and automating the assignment of IP addresses in a premise network…, see par. 83.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436